Citation Nr: 0637389	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation greater 
than 10 percent for degenerative joint disease (DJD) of the 
left knee (hereafter "left knee disability"). 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a heart condition 
manifested by congestive heart failure, secondary to 
hypertension (hereafter "heart condition").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from January 1977 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran's left leg 
flexion is limited to 30 degrees or that his left leg 
extension is limited to 15 degrees.  The evidence does not 
show that there is x-ray involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating episodes.  

2.  The veteran's hypertension was not caused by his active 
military service from January 1977 to March 1983.

3.  The veteran's heart condition was not caused by his 
active military service from January 1977 to March 1983 or a 
service connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5010 (2006).

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006). 

3.  Service connection for a heart condition is not 
established.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected left knee disability, currently 
evaluated as 10 percent disabling under DC 5010, arthritis 
due to trauma.  38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, arthritis is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  However, when the limitation of motion is 
noncompensable, a rating of 10 percent is warranted for each 
major joint or group of minor joints affected by limitation 
of motion.  In the absence of limitation of motion, a 10 
percent rating is warranted when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

The veteran's limitation of motion of the left knee, if it 
were compensable, would be rated under DCs 5260 and 5261, 
limitation of flexion and extension of the leg.  In order to 
receive a 20 percent evaluation under DC 5260, the veteran's 
leg flexion must be limited to 30 degrees.  In order to 
receive a 20 percent evaluation under DC 5261, the veteran's 
leg extension must be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The June 2002 rating decision took painful motion into 
account when assigning a 10 percent evaluation.  The veteran 
was awarded a compensable evaluation under DC 5010 because 
the veteran had a noncompensable limitation of motion but had 
painful motion of the left knee.  

The Board notes that there is no evidence of ankylosis to 
warrant application of DC 5256, ankylosis of the knee.  There 
is also no evidence of nonunion or malunion of the tibia or 
fibula to warrant application of DC 5262, impairment of the 
tibia and fibula.  Lastly, there is no evidence of genu 
recurvatum to warrant application of DC 5263, genu 
recurvatum.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

In May 2004, the veteran underwent a VA joints examination.  
The veteran reported that he did not wear a brace, but he 
walked with a cane for support.  The veteran stated that his 
activities were limited, that he could not lift much weight 
due to knee pain, and could not participate in activities 
that required prolonged walking or standing.  

Upon examination, the veteran's left knee was enlarged, with 
a mild increase in heat or warmth on palpation.  His left 
knee was mildly swollen.  He had pain and significant 
crepitation with flexion and extension of the left leg.  His 
left leg flexion was 100 degrees and his extension was 0 
degrees.  He had no additional limitation of motion due to 
pain.   However, he had pain when the examiner applied varus 
and valgus stress.  The left knee was tender to palpation 
along the medial joint line and to a lesser degree in the 
inferior medial aspect of the patella.  The veteran's posture 
was normal, his gait revealed some stiffness in both knees.  
He walked with a cane and had a slight limp on the left side.  

X-rays showed marked narrowing of the joint space with very 
minimal subluxation and no evidence of fracture.  There was 
some osteophyte formation, but no osteoblastic or osteolytic 
lesions were shown.  The veteran was diagnosed with marked or 
severe DJD of the left knee.  

A March 2003 VA physical therapy report showed that the 
veteran's range of motion was 0 to 98 degrees, an improvement 
from a September 2002 report.  Additionally, while he still 
reported daily pain, it was decreased.  

A September 2002 VA physical therapy report showed that the 
veteran had a range of motion of 11 to 80 degrees in his left 
knee.  

A January 2002 x-ray of the veteran's left knee showed mildly 
advanced joint space narrowing.  There were prominent 
osteophytes at the medial and lateral joint margin and some 
mild subluxation of the tibia.  There were calcifications 
posterior to the knee joint, suggesting synovial 
chondromatosis.  The veteran was diagnosed with advanced DJD 
in the knees.  

The Board finds that the facts and examinations cited above 
provide very negative evidence against this claim.  The 
evidence shows that the veteran's ranges of motion in his 
left knee did not meet the criteria for a compensable rating 
under DCs 5260 or 5261 at any point during the appeal period.  
The disability cannot meet the criteria for a 20 percent 
evaluation if they do not meet the criteria for a lower 
evaluation.  

The evidence does not show that the veteran meets the 
criteria for a 20 percent evaluation under DC 5010.  His 
limitation of motion is not compensable under the appropriate 
Diagnostic Codes for the knee, and there is no x-ray evidence 
of the involvement of two or more major joints or 2 or more 
minor joint groups.  There is no evidence of record to show 
that the veteran has ever had an incapacitating exacerbation.  
Additionally, there is no x-ray evidence of the involvement 
of 2 or more major joints or 2 or more major joint groups.  
Therefore, the veteran's disability does not meet the 
criteria for a 10 percent evaluation under DC 5010 without 
consideration of painful motion.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 20 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left knee disability 
does not more closely approximate a 20 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  Without 
consideration of pain in the June 2002 rating decision, the 
current evaluation could not be justified, as the veteran's 
left knee disability does not meet the criteria for a 10 
percent evaluation under DC 5010.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for a left knee disability.  
38 C.F.R. § 4.3.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
hypertension and a heart condition.  Therefore he has current 
disabilities for VA purposes.  

For rating purposes, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 or greater.  
Isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 or greater with a diastolic 
blood pressure of less than 90.  38 C.F.R. § 4.104, DC 7101, 
Note (1) (2006).  

The veteran's service medical records (SMRs) show some 
occurrences of elevated blood pressure, but only one 
occurrence of diastolic blood pressure being 90 or greater.  
In September 1978, his blood pressure was 140/90.  At no 
point during the veteran's period of military service did his 
systolic blood pressure measure over 150, providing evidence 
against this claim.  

In May 2004, the veteran underwent a VA hypertension 
examination.  The veteran stated that he was first diagnosed 
with hypertension in the end of 2000, providing factual 
evidence against this claim (indicating a disorder that was 
revealed many years after service).  The veteran was 
diagnosed with congestive heart failure around the same time.  

The examiner reviewed the veteran's SMRs and stated that the 
veteran had one instance of elevated blood pressure, 150/88, 
in November 1981.  The examiner elaborated that the veteran 
had several readings that revealed "borderline blood 
pressures, but not considered actually high."  Since the 
veteran's first diagnosis of hypertension was over 20 years 
after his discharge and high blood pressure reading in 
November 1981, the examiner concluded that the veteran's 
hypertension did not begin during his military career, 
providing highly probative evidence against this claim.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must find that the post-service 
medical record, indicating a disorder that began many years 
after service, provides evidence against this claim. 

The Board finds that the facts and examinations cited above 
are entitled to great probative weight and that they provide 
negative evidence against the claim.  

There is some evidence of record that provides evidence in 
favor of the veteran's claim.  In August 2002, the veteran 
underwent a VA hypertension examination.  The veteran 
reported that after discharge he had some chest pains that 
were not diagnosed and that he ignored some shortness of 
breath.  

Upon examination, the veteran was obese.  His blood pressure 
was 142/72 while laying, 142/68 while sitting, and 144/74 
while standing.  The examiner reviewed the veteran's claims 
file and concluded that the veteran historically had high 
blood pressure, but that readings were not taken frequently.  
The examiner concluded that because of the veteran's history 
of elevated blood pressure and having had shortness of breath 
and chest pains that were not reported to a physician, that 
"in all possibility," the hypertension started while the 
veteran was in the military.  

The examiner referred to chest pains and shortness of breath, 
which the veteran reported, but for which he did not seek 
medical attention.  It is clear that the statements regarding 
chest pain and shortness of breath reflect no more than a 
recording of medical history provided by the veteran, rather 
than an endorsement of that history as demonstrating an in-
service etiology of the disorder.  Medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, 
the August 2002 VA examination, while entitled to some 
probative weight, is not entitled to as much as the VA 
examination from May 2004.  

In June 2002, Dr. N. C., a VA physician, submitted a letter 
to the RO.  She stated that she had been treating the veteran 
for heart failure symptoms and high blood pressure since 
January 2002.  She reported that the veteran's hypertension 
was difficult to control and required five medications.  She 
stated that copies of the veteran's SMRs were delivered to 
her, and that she noted an elevated blood pressure reading in 
service.  She concluded that the veteran has been 
hypertensive since military service.  

The Board finds that Dr. N. C.'s letter is entitled to some 
probative weight, but not as much as the May 2004 VA 
examination.  Dr. N. C. does not address the 20 year gap 
between the veteran's elevated blood pressure reading in the 
military and his first diagnosis of hypertension.  Simply 
stated, the service medical record, post-service medical 
record, and VA examination of May 2004 outweigh the medical 
findings that support this claim.

Since there is not an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt doctrine does not 
apply in this case.  38 U.S.C.A. § 5107(b).  The Board finds 
that the preponderance of the evidence is against service 
connection for hypertension.  38 U.S.C.A. § 5107(b).  The 
appeal is denied.  

With regard to the veteran's claim for a heart condition, 
secondary to hypertension, a disability may be service 
connected if it is proximately due to or the result of a 
service connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  

Service connection cannot be established on a secondary basis 
because the veteran's claim for service connection for 
hypertension has been denied.  

Service connection for the veteran's heart condition cannot 
be established on a direct basis because the veteran's SMRs 
are completely negative for any diagnosis of or treatment for 
a heart condition during service.  

The veteran's post-service medical records do not provide a 
link between the veteran's period of active service and his 
current heart condition.  The Board finds that the 
preponderance of the evidence is against service connection 
for a heart condition.  38 U.S.C.A. § 5107(b).   The appeal 
is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2002, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the May 2002 VCAA notice 
otherwise fully notified the veteran of the need to give VA 
any evidence pertaining to his claim, such that there is no 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case). 
 

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for a left knee disability is denied.  

Service connection for hypertension is denied.  

Service connection for a heart condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


